                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,                               Case No. 0:20-cr-244 (PAM/KMM)

                       Plaintiff,

 v.                                                                ORDER

 Tayrel Lamar Rulford,

                       Defendant.


       This matter is before the Court on the parties’ motions for discovery and disclosure.

The Court held a hearing on the motions on June 1, 2021, at which the government and Mr.

Rulford were represented by counsel. Based on the parties’ submissions and the arguments

at the hearing, the Court enters the following Order.

       1. Government’s Motion for Discovery Pursuant to Federal Rules of Criminal
          Procedure 16(b), 12.1, 12.2, 12.3, and 26.2 [ECF No. 33]

       Pursuant to several Rules of Criminal Procedure, the government seeks discovery and

disclosures from Mr. Rulford. The government’s requests include discovery regarding

documents and tangible objects; reports of examinations and tests; expert testimony; any

alibi defense; any insanity defense or defense based on mental illness; any claim of public

authority; and witness statements. The government’s motion is GRANTED to the extent

that Mr. Rulford shall provide discovery as required by the applicable Rules of Criminal

Procedure.

       2. Mr. Rulford’s Motion to Produce 404(b) Evidence [ECF No. 25]




                                               1
       Mr. Rulford moves the Court for an order directing the government to immediately

disclose any “bad act” or “similar course of conduct” evidence it intends to offer at trial

through Federal Rule of Evidence 404(b). The government does not object to making

disclosures as required by Rule 404(b), but asserts it has no obligation under the rule to

disclose such evidence immediately. Upon the request of a defendant, Rule 404(b) requires

the government to provide reasonable notice. The government suggests that it provide Rule

404(b) notice 14 days in advance of trial. Mr. Rulford’s motion is GRANTED to the extent

that it seeks the government’s disclosures in accordance with Rule 404(b), but DENIED to

the extent that it seeks such disclosures immediately. The government shall make the

disclosures required by Rule 404(b) at least three weeks prior to trial.

       3. Mr. Rulford’s Motion for Discovery and Inspection [ECF No. 26]

       Mr. Rulford seeks an order requiring the government to produce discovery pursuant

to Federal Rule of Criminal Procedure 16. The government does not oppose the motion to

the extent that Mr. Rulford seeks information the government is required to produce or

make available for inspection under the Rules. Mr. Rulford’s motion is GRANTED.

       4. Mr. Rulford’s Motion for Discovery of Expert Evidence Under Rule
          16(a)(1)(G) [ECF No. 27]

       Mr. Rulford seeks an order requiring the government to disclose and provide a

written summary of any expert testimony it intends to use at trial pursuant to Rule

16(a)(1)(G) of the Federal Rules of Criminal Procedure. The government does not object.

Mr. Rulford’s motion is GRANTED to the extent that the government shall disclose




                                               2
expert testimony as required by Rule 16(a)(1)(G). All expert disclosures in this matter

shall be made at least thirty days prior to trial.

       5. Mr. Rulford’s Motion for Disclosure of Evidence Favorable to the Defense
          [ECF No. 28]

       Mr. Rulford moves the Court for an order compelling the government to disclose

evidence favorable to the defense pursuant to Brady v. Maryland, 373 U.S. 83 (1963); Giglio v.

United States, 405 U.S. 150 (1972); and their progeny. The government states that it is aware

of its obligations under the relevant case law and will continue to comply with its

responsibilities, but the government opposes the motion to the extent Mr. Rulford seeks

information that is not contemplated by the case law. The motion is GRANTED. The

government shall make disclosures as required by Brady, Giglio, and their progeny within

seven days of this Order and shall promptly disclose any such evidence it later acquires.

       6. Mr. Rulford’s Motion for Early Disclosure of Jencks Act Material [ECF No.
          30]

       Mr. Rulford seeks an order requiring the government to disclose Jencks Act materials

at least one week prior to the start of trial. The government opposes the motion but states

that it is willing to disclose any promises or agreements between it and its testifying witnesses

immediately prior to trial.

       The Jencks Act provides that statements or reports of government witnesses shall not

“be the subject of subpoena, discovery, or inspection until said witness has testified on direct

examination in the trial of the case.” 18 U.S.C. § 3500(a). Accordingly, Mr. Rulford’s motion

for early disclosure is DENIED. However, the Court notes the government’s offer to

provide such materials prior to the commencement of trial and encourages the government


                                               3
to provide such evidence even sooner to avoid any unnecessary delays and ensure the

fairness of any trial in this matter.

       IT IS SO ORDERED.


Date: June 24, 2021

                                                        s/Katherine Menendez
                                                       Katherine Menendez
                                                       United States Magistrate Judge




                                            4
